

116 S325 IS: Garrison Diversion Unit Project Oakes Test Area Conveyance Act of 2019
U.S. Senate
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 325IN THE SENATE OF THE UNITED STATESFebruary 4, 2019Mr. Hoeven (for himself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of the Interior to convey the Garrison Diversion Unit Project Oakes Test
			 Area in Dickey County, North Dakota, to the Dickey-Sargent Irrigation
			 District, and for other purposes.
	
 1.Short titleThis Act may be cited as the Garrison Diversion Unit Project Oakes Test Area Conveyance Act of 2019. 2.Conveyance of the Oakes Test Area of the Garrison Diversion Unit Project, North Dakota (a)DefinitionsIn this section:
 (1)AgreementThe term Agreement means a title transfer agreement between the United States and the District— (A)to determine the legal, operational, institutional, and financial terms related to the conveyance of the Oakes Test Area as required under subsection (b); and
 (B)to be entered into pursuant to the memorandum of agreement entitled Memorandum of Agreement Between United States of America Department of the Interior Bureau of Reclamation and Dickey-Sargent Irrigation District for the Purpose of Defining Roles and Responsibilities for Actions Required to Prepare for Title Transfer of Certain Facilities, Land, and Appurtenances at the Garrison Diversion Unit Project Oakes Test Area, dated December 18, 2018, and numbered 19AG620033.
 (2)DistrictThe term District means the Dickey-Sargent Irrigation District. (3)Oakes Test AreaThe term Oakes Test Area means the facilities, land, and appurtenances of the approximately 5,000-acre prototype irrigation test area authorized as part of the Garrison Diversion Unit Project in the James River Basin, as described in the Agreement.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (b)Conveyance to DistrictAs soon as practicable after the date of enactment of this Act, the Secretary shall convey to the District all right, title, and interest of the United States in and to the Oakes Test Area, consistent with the terms and conditions of the Agreement.
			(c)Liability
 (1)In generalEffective on the date of conveyance to the District of the Oakes Test Area under this section, the United States shall not be held liable by any court for damages of any kind arising out of any act, omission, or occurrence relating to the Oakes Test Area, except for damages caused by acts of negligence committed by the United States or by an employee or agent of the United States prior to the date of conveyance.
 (2)Applicable lawNothing in this section increases the liability of the United States beyond the liability provided in chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act), on the date of enactment of this Act.
 (d)BenefitsAfter the conveyance of the Oakes Test Area to the District under this section— (1)the Oakes Test Area shall not be considered to be a part of a Federal reclamation project; and
 (2)the District shall not be eligible to receive any benefits with respect to any facility comprising that Oakes Test Area, other than benefits that would be available to a similarly situated person with respect to a facility that is not part of a Federal reclamation project.
 (e)CommunicationIf the Secretary has not completed the conveyance required under subsection (b) by the date that is 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a letter with sufficient detail that—
 (1)explains the reasons the conveyance has not been completed; and (2)specifies the date by which the conveyance will be completed.